Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the application filed on 03/05/2020, in which claims 1-10 are presented for the examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 09/28/2020 and 03/05/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.

Drawings
The drawings filed on 03/05/2020 are accepted by the examiner. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


All the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Appropriate correction is required.

The term "at least any" in claim 4, 5 unclear as whether claim requires to have all three conditions to meet or any one of them is sufficient. Appropriate correction is required
For examining purpose, examiner interprets claim 4 as, “issue the access request for inspection, relative to the storage device having a magnetic disk, for executing at least any of an access of seeking an outermost track and an innermost track of the magnetic disk, a plurality of accesses having data transfer lengths different each other, or an access with switching of a magnetic head, a sequential access, and a random access”

Claim 8 is failing to conform with current U.S. practice.  It appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Examiner cannot produce prior-art rejection at this time, since claim in not clear and examiner is unable to understand the scope of the claim. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 9, 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grant (US 2018/0322903).

As per claim 1, 9, 10, Grant discloses a failure sign detection device comprising: 
at least one memory storing a computer program (Fig. 4, memory 420); and at least one processor (Fig. 4, processor 410) configured to execute the computer program to: 
issue an access request for inspection relative to a storage device at a predetermined first timing, and at a second timing later than the first timing ([0030], access module sends access requests to disk drive 225 as claimed, [0009], access data is acquired to a certain frequency as one or more times a day, i. e. access request at multiple times as claimed); 
collect, for each of the access request for inspection, information representing an operating characteristic at a time when the storage device operates, in response to the access request for inspection (Fig. 3, step 305, [0034]); 
store in the memory first operating characteristic information representing the operating characteristic at the first timing and second operating characteristic information representing the operating characteristic at the second timing (Fig. 3, step 310, [0038], [0039], “At block 310, access data, e.g., data associated with the error detection, is stored. This data may be stored in a memory location of the STB, e.g., memory 215, 420. “); and 
generate degradation information representing a state of degradation of the storage device by acquiring a difference between the first operating characteristic information and the second operating characteristic information (Fig. 3, step 315, [0038], [0048], “At block 315, the stored data is analyzed to detect performance degradation of the disk drive…. Normal profiles of access times are compared to actual runtime profiles and trends. Based on the comparison of the actual runtime profiles and normal profiles, the set top box indicates that performance degradation has been detected.”).  

As per claim 3, Grant discloses the failure sign detection device according to claim 1, wherein the processor is configured to execute the computer program to:  
issue the access request for inspection of an identical type a plurality of times, and  generate the first and second operating characteristic information including statistical information by performing statistical calculation with respect to information representing the operating characteristic relating to a plurality of times of the access request for inspection of the identical type ([0033], [0030], [0009], wherein the multiple access request issued for same disk drive to compare performance at later time to determine the degradation).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Chikusa et al. (US 2006/0039108, referred herein after Chikusa).

As per claim 2, Grant does not specifically discloses the failure sign detection device according to claim 1, wherein the processor is configured to execute the computer program to: 
monitor a state of loading relating to an access from a high-order device to the storage device, and

However, Chikusa discloses monitor a state of loading relating to an access from a high-order device to the storage device, and(Fig. 24, step S29, [0177], “it judges whether the host-access frequency ( load) is the threshold value or less (S29).”, wherein the host access frequency (load) to storage device is compared predetermined threshold, and if it is lower than threshold, it is determined to have load satisfies the predetermined condition as claimed);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chikusa’s monitoring host access frequency method into Grant’s error detection method because one of the ordinary skill in the art would have been motivated to improve performance of the system.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Ono et al. (US 5,872,905, referred herein after Ono).


As per claim 4, Grant does not specifically discloses the failure sign detection device according to claim 1, wherein the processor is configured to execute the computer program to:  
issue the access request for inspection, relative to the storage device having a magnetic disk, for executing at least any of an access of seeking an outermost track and an innermost track of the magnetic disk, a plurality of accesses having data transfer lengths different each other, an access with switching of a magnetic head, a sequential access, and a random access;

However, Ono discloses issue the access request for inspection, relative to the storage device having a magnetic disk, for executing at least any of an access of seeking an outermost track and an innermost track of the magnetic disk, a plurality of accesses having data transfer lengths different each other, an access with switching of a magnetic head, a sequential access, and a random access (Col. 9, lines 63- Col. 10, lines 1-5, “T is the maximum value of the access time of the magnetic disk apparatus 4, which is the sum of the time required for the head to move from the outermost track to the innermost track and the time required to wait for one complete revolution of the disk”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ono’s error recovery processing method into Grant’s error detection method because one of the ordinary skill in the art would have been motivated to ensure full performance of read/write speed of storage system.

As per claim 5, Grant discloses the failure sign detection device according to claim 4, wherein the processor is configured to execute the computer program to: 
collect the information representing the operating characteristic including at least any of a seek time, a rotation waiting time, and a data transfer time ([0036], [0037]).

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Abzarian et al. (US 2010/0088759, referred herein after Abzarian).


As per claim 6, Grant does not specifically discloses the failure sign detection device according to, claim 1, wherein the processor is configured to execute the computer program to:  issue the access request for inspection relative to the storage device at the first timing when use of the storage device is started;

However, Abzarian discloses issue the access request for inspection relative to the storage device at the first timing when use of the storage device is started (Fig. 8, step 802, 202R, [0072]-[0075]);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Abzarian’s policy enforcement method implemented by a memory storage device into Grant’s error detection method because one of the ordinary skill in the art would have been motivated to ensure full performance of the storage system.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Miyauchi et al. (US 6,115,045, referred herein after Chikusa).


As per claim 7, Grant does not specifically discloses the failure sign detection device according to, claim 1, wherein the processor is configured to execute the computer program to:  
set an unused storage area in the storage device as a storage area to be accessed by the access request for inspection to be issued;

However, Miyauchi discloses set an unused storage area in the storage device as a storage area to be accessed by the access request for inspection to be issued (Fig. 3A, memory area inspecting device 305, Col. 6, lines 66-67, Col. 7, lines 1-5, “A memory area inspecting device 305 is provided in the memory accessing device 300 and inspects the vacant memory divided area on the terminal or an information processing system necessary for loading the data unit.”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Miyauchi’s information processing system into Grant’s error detection method because one of the ordinary skill in the art would have been motivated to improve performance of storage system.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Reference Fukuguchi is directed to converting access target data into data of a different block size is executed without degradation of data input/output processing performance.

Reference Zimoto is directed to a storage apparatus and its control method capable of performing dynamic load balancing or performance acceleration as a whole by balancing the load to a logical volume. With this storage apparatus, the load status of the volume is measured based on the data volume and command throughput transferred between the higher-level device and the storage unit.    






Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114